Citation Nr: 0322112	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts 


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to an increased rating for post-traumatic 
(PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1953 to September 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  


REMAND

In March 2003 the Board informed the appellant of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that permitted the Board 
to consider additional evidence without prior RO review in 
absence of a waiver of such review by the veteran or his 
representative.  Disabled American Veterans et. al v. 
Secretary Of Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. 
Cir. May 2, 2003).  

The Board notes that a VA medical doctor in September 1999 
attributed the veteran's peripheral neuropathy to exposure to 
Agent Orange during service.  Some evidence of record notes 
that the veteran has reported that he had symptoms of 
peripheral neuropathy that preceded his diagnosis of diabetes 
mellitus.  There are no medical records pertaining to 
peripheral neuropathy of diabetes mellitus prior to 1999.  
Such records should be obtained, and a VA specialist should 
then address the relationship between the veteran's 
peripheral neuropathy and claimed Agent Orange exposure many 
years earlier.  The Board also finds that a contemporaneous 
VA psychiatric examination is also warranted in this case.

For the above reasons, this case must be remanded for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
private, and post service medical records 
pertaining g to treatment for peripheral 
neuropathy and diabetes mellitus prior to 
1999 and the PTSD from June 1999 to the 
present.  

3.  The RO should request the VA Medical 
Center in Bedford, Massachusetts to 
furnish copies of all medical records 
covering treatment from June 1999 to the 
present.

4.  The RO should have the veteran 
examined by a psychiatrist to determine 
the severity of the service-connected 
PTSD.  All necessary tests and studies 
deemed necessary should be conducted.  
The examiner should obtain a detailed 
occupational history and express an 
opinion on the extent to which PTSD 
affects the veteran's occupational and 
social functioning.  It is requested that 
the examiner include a Global Assessment 
of Functioning (GAF) score as to the 
veteran's service-connected PTSD with an 
explanation of the numeric code assigned.  
The claims folder must be made available 
to the physician for review in 
conjunction with the examination.

5.  A VA examination should be conducted 
by a vascular specialist to determine the 
nature, severity, and etiology of the 
peripheral vascular disease.  The 
examiner should render an opinion as to 
whether it is as likely as not that the 
veteran's peripheral neuropathy, if 
diagnosed, is related to or the result of 
in-service exposure to Agent Orange or 
the service connected diabetes mellitus.  
A complete rational for any opinion 
expressed should be included in the 
report


Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

